USCA11 Case: 20-12836    Date Filed: 03/02/2021   Page: 1 of 2



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12836
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:18-cr-00052-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


MICHAEL BATTLE,

                                                          Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                              (March 2, 2021)

Before JILL PRYOR, LUCK and LAGOA, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12836      Date Filed: 03/02/2021   Page: 2 of 2



      Michael Loebl, appointed counsel for Michael Battle in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Battle’s conviction and sentence are AFFIRMED.




                                         2